Case 8:19-cv-01452-VMC-CPT Document 14 Filed 07/17/19 Page 1 of 5 PageID 68




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                             CASE NO. 8:19-cv-01452-VMC-CPT


WANDA KOEHN,

       Plaintiff,

v.

BOJANGLES’ INTERNATIONAL, LLC,                              UNOPPOSED

      Defendant.
____________________________________/

     DEFENDANT’S UNOPPOSED MOTION TO SET ASIDE CLERK’S DEFAULT

       Defendant, Bojangles’ International, LLC, having conferred with Plaintiff’s counsel,

moves this Court to set aside the Clerk’s Default. In support of this Unopposed Motion, Defendant

respectfully submits the following:

       1.      According to the Return of Service [D.E. 9], Defendant was served with Plaintiff’s

Complaint on June 19, 2019, thereby making Defendant’s response to the Complaint due by July

10, 2019.

       2.      Defendant promptly retained counsel.

       3.      Due to a clerical error, the deadline to respond to the Complaint was not properly

calendared.

       4.      On July 15, 2019, Plaintiff sought entry of a default judgment against Defendant.

[D.E. 11].

       5.      On July 16, 2019, the Clerk entered a default against Defendant pursuant to Fed. R.

Civ. P. 55(a) [D.E. 12].
Case 8:19-cv-01452-VMC-CPT Document 14 Filed 07/17/19 Page 2 of 5 PageID 69




        6.      On July 17, 2019, Defendant and its counsel became aware of the entry of default,

and communicated with Plaintiff’s counsel regarding this matter and were advised that Plaintiff

does not oppose a motion to set aside the Clerk’s default.

        7.      Defendant now moves, unopposed, for an order setting aside the Clerk’s Default.

                                    MEMORANDUM OF LAW

        A clerk’s default may be set aside for good cause. Fed. R. Civ. P. 55(c). Good cause can

be established by considering a variety of factors, including, but not limited to, the failure to file a

response was not culpable or willful, setting aside the default would not result in prejudice to the

opposing party, and the defaulting party has promptly worked to vacate the default. Compania

Interamericana Exp.-Imp., S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th

Cir. 1996). Courts have a liberal policy of vacating defaults in order to decide cases on the merits.

Florida Physician’s Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993).

        In the present case, the failure to respond was neither culpable nor willful, but due to a

clerical error. Setting aside the default will not result in prejudice to the opposing party, as Plaintiff

has assented to the filing of this motion. Lastly, Defendant, with this motion, is acting promptly,

and presenting meritorious defenses. Attached as Exhibit A is Defendant’s proposed Answer and

Affirmative Defenses.

        Wherefore, Defendant Bojangles’ respectfully requests that this Court grant this Motion

and set aside the default entered by the Clerk in this cause.

               CERTIFICATE OF COMPLIANCE WITH M.D. FLA. L.R. 3.01

        Counsel for Defendant has conferred with Plaintiff’s counsel, who agrees to the relief

sought in this motion.




                                                    2
Case 8:19-cv-01452-VMC-CPT Document 14 Filed 07/17/19 Page 3 of 5 PageID 70




Dated: July 17, 2019
                                         Respectfully submitted,


                                         /s/ Paul J. De Boe
                                         Paul J. De Boe, Esq.
                                         Florida Bar No.: 52051
                                           paul.deboe@ogletreedeakins.com
                                         OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                         9130 S. Dadeland Boulevard
                                         Suite 1625
                                         Miami, FL 33156
                                         Telephone: 305.374.0506
                                         Facsimile: 305.374.0456

                                         Counsel for Defendant,
                                         Bojangles’ International LLC




                                     3
Case 8:19-cv-01452-VMC-CPT Document 14 Filed 07/17/19 Page 4 of 5 PageID 71




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 17, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record or pro se parties identified on the attached Service List in

the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.



                                               /s/ Paul De Boe
                                                Paul J. De Boe




                                                 4
Case 8:19-cv-01452-VMC-CPT Document 14 Filed 07/17/19 Page 5 of 5 PageID 72




                                   SERVICE LIST

                   Wanda Koehn v. Bojangles’ International, LLC
                United States District Court, Middle District of Florida
                              8:19-cv-01452-VMC-CPT

                                            Roderick V. Hannah
                                             rhannah@rhannahlaw.com
                                            RODERICK V. HANNAH, ESQ., P.A.
                                            8751 W. Broward Blvd.
                                            Suite 303
                                            Plantation, FL 33324
                                            Telephone: 954.362.3800
                                            Facsimile: 954.362.3779

                                            Counsel for Plaintiff, Wanda Koehn

                                            Pelayo M. Duran
                                             duranandassociates@gmail.com
                                            LAW OFFICE OF PELAYO DURAN, P.A.
                                            4640 N.W. 7th Street
                                            Miami, FL 33126
                                            Telephone: 305.266.9780
                                            Facsimile: 305.269.8311

                                            Co-Counsel for Plaintiff, Wanda Koehn

                                            Method of Service: CM/ECF


                                            Paul J. De Boe
                                             paul.deboe@ogletreedeakins.com
                                            OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.
                                            9130 S. Dadeland Boulevard
                                            Suite 1625
                                            Miami, FL 33156
                                            Telephone: 305.374.0506
                                            Facsimile: 305.374.0456

                                            Counsel for Defendant,
                                            Bojangles’ International, LLC




                                           5
